      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 1 of 29




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

SIXTH DISTRICT OF THE AFRICAN
METHODIST EPISCOPAL CHURCH,
et al.,

      Plaintiffs,                          CIVIL ACTION

v.                                         FILE NO. 1:21-CV-01284-JPB

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

      Defendants.




     STATE DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO
              DISMISS PLAINTIFFS’ COMPLAINT
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 2 of 29




                              INTRODUCTION

      Despite celebrating the 2020 election as “safe and secure” and praising

the “integrity” of that election, including its high turnout, [Doc. 1, ¶¶ 15-16],

Plaintiffs assail SB 202 as nothing less than part of Georgia’s “unrelenting . . .

effort to suppress the political participation of people of color.” [Doc. 1, ¶ 8]

(emphasis added). And not only that—Plaintiffs make the breathtaking charge

that SB 202 is “an attack on democracy itself.” [Doc. 1, ¶ 25].

      But the reality of SB 202 is nowhere near this hypercharged rhetoric.1

As discussed below, SB 202 added opportunities to vote and put in place

meaningful and necessary reforms to help ensure the very interests Plaintiffs

praise—a “safe and secure” election with “integrity” and continued high

turnout. Further, the changes it makes are well within the mainstream of

other states’ laws related to elections and are more voting-friendly than laws

in many states.


1Plaintiff AME Church is also a plaintiff in Fair Fight Action v. Raffensperger,
Case No. 1:18-cv-05391-SCJ (N.D. Ga.). While now saying that claims about
the integrity of the 2020 election—including claims of “switched” votes on
voting machines—are “groundless,” [Doc. 1, ¶ 153], AME Church alleged
switching of votes on voting machines in the 2018 election and its co-plaintiffs
questioned the “integrity of the elections systems” in 2018. Amended
Complaint, Fair Fight Action, Doc. 41, ¶¶ 23, 102-104. Other practices
Plaintiffs in this case claim are “discriminatory,” like list maintenance and
polling place closures, [Doc. 1, ¶¶ 105-108, 116-121], were dismissed in Fair
Fight Action. See Order, Doc. 612, pp. 36-42; Doc. 617, pp. 46-56.

                                        1
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 3 of 29




      Plaintiffs nevertheless ask this Court to advance their political agenda

by invalidating several provisions of SB 202. But that is not the purview of the

courts. As the Eleventh Circuit recently explained, “the Constitution sets out

[the] sphere of [federal courts’] decisionmaking, and that sphere does not

extend to second-guessing and interfering with a State’s reasonable,

nondiscriminatory election rules.” New Ga. Project v. Raffensperger, 976 F.3d

1278, 1284 (11th Cir. 2020); see also Munro v. Socialist Workers Party, 479 U.S.

189, 195-96 (1986) (“Legislatures . . . should be permitted to respond to

potential deficiencies in the electoral process with foresight”).

      As a threshold matter, Plaintiffs do not have Article III standing to

invoke this Court’s limited jurisdiction over state election laws because they

have not alleged a sufficient injury—just like the litany of post-2020 cases that

were properly dismissed based on standing.

      But even if this Court reaches the merits, there is no case here. SB 2022

was the legislature’s reasonable update of Georgia election laws, recognizing

that “[t]he stress of the 2020 elections, with a dramatic increase in absentee-

by-mail ballots and pandemic restrictions, demonstrated where there were

opportunities to update existing processes to reduce the burden on election


2A copy of SB 202 is attached as Exhibit A, with references to page and line
numbers.

                                        2
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 4 of 29




officials and boost voter confidence.” Ex. A at 4:76-78. Far from being an

“attack on democracy,” SB 202 updated Georgia election law “to make it ‘easy

to vote and hard to cheat,’ applying the lessons learned from conducting an

election in the 2020 pandemic.” Ex. A at 6:146-7:148.

      This Court should “follow the law as written and leave the policy

decisions for others,” Ga. Ass’n of Latino Elected Officials, Inc. v. Gwinnett Cty.

Bd. of Reg. & Elections, No. 1:20-CV-01587, 2020 U.S. Dist. LEXIS 211736, at

*4 (N.D. Ga. Oct. 5, 2020) (“GALEO”), and dismiss this case.

             ARGUMENT AND CITATION OF AUTHORITY

      Plaintiffs ask this Court to nullify seven components of Georgia’s new

election law as violations of Section 2 of the Voting Rights Act and the First,

Fourteenth, and Fifteenth Amendments. See generally [Doc. 1]. Because

Plaintiffs challenge a variety of practices, this brief first considers standing,

explains the legal standards, and then considers the challenged practices.

      The pertinent legal standards are clear: Where a motion to dismiss is

brought pursuant to FRCP 12(b)(1), the Court is not limited to the four corners

of the Complaint to adequately satisfy itself of jurisdiction over the matter.

Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732 n.9 (11th Cir. 1982). In

evaluating a 12(b)(1) motion, “no presumptive truthfulness attaches to

plaintiff's allegations.” Id. And, to survive a motion to dismiss under FRCP

                                        3
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 5 of 29




12(b)(6), a complaint must “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must

demonstrate “more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). While this Court must

assume the veracity of well-pleaded factual allegations, it is not required to

accept legal conclusions “couched as [] factual allegation[s].” Id. at 678-79. This

Court may consider any matters appropriate for judicial notice. Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Application of these

settled standards requires dismissal.

I.    Plaintiffs do not have standing.

      One ground for dismissal is lack of standing. As the Eleventh Circuit

explained recently, “Federal courts are not ‘constituted as free-wheeling

enforcers of the Constitution and laws.’” Wood v. Raffensperger, 981 F.3d 1307,

1313 (11th Cir. 2020) (quoting Initiative & Referendum Inst. v. Walker, 450

F.3d 1082, 1087 (10th Cir. 2006)). Instead, Article III of the United States

Constitution limits the subject matter jurisdiction of federal courts to “Cases”

and “Controversies.” U.S. CONST. Art. III § 2. And “[t]o have a case or

controversy, a litigant must establish that he has standing.” Jacobson v. Fla.

Sec. of State, 974 F.3d 1236, 1245 (11th Cir. 2020).

      To demonstrate standing at the pleading stage of the litigation, Plaintiffs

                                        4
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 6 of 29




must allege “(1) an injury in fact that (2) is fairly traceable to the challenged

action of the defendant and (3) is likely to be redressed by a favorable decision.”

Jacobson, 974 F.3d at 1245. The party invoking federal jurisdiction bears the

burden of establishing standing at the start of the lawsuit and at each phase

of the litigation. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 570 n.5

(1992); see also Johnson v. Bd. of Regents, 263 F.3d 1234, 1267 (11th Cir. 2001).

Plaintiffs, moreover, must show a concrete and particularized injury. Wood,

981 F.3d at 1314 (citing Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990,

996 (11th Cir. 2020)). And there must be a substantial risk of injury or it must

be “certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401

(2013).

      Organizations can establish an injury either by (1) showing they diverted

resources in response to the purportedly illegal acts of State Defendants, or (2)

“stepping in the shoes” of its members. Utilizing either of these paths requires

Plaintiffs to otherwise satisfy the remaining elements of standing—and those

elements are not satisfied here.

      A.    The organizational plaintiffs have no injury.

            1.     Diversion of resources.

      A plaintiff claiming diversion of resources as an injury must demonstrate

that “a defendant’s illegal acts impair the organization’s ability to engage in

                                        5
         Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 7 of 29




its own projects by forcing the organization to divert resources in response.”

Arcia v. Sec’y of Fla., 772 F.3d 1335, 1341 (11th Cir. 2014). This requires the

plaintiff to show not only what the organization is diverting resources to, but

also “what activities [the organization] would divert resources away from in

order to spend additional resources on combatting” the impact of the law.

Jacobson, 974 F.3d at 1250. As another judge on this court held, this requires

more than evidence of an accounting transfer: there must be an “indication”

that the organization “would in fact be diverting . . . resources away from their

core activities.” GALEO, 2020 U.S. Dist. LEXIS 211736,3 at *17 (emphasis

added). Or, as the Seventh Circuit recently explained, organizations cannot

support a claim of standing “based solely on the baseline work they are already

doing.” Common Cause Ind. v. Lawson, 937 F.3d 944, 955 (7th Cir. 2019).

Further, organizations “cannot convert ordinary program costs into an injury

in fact. The question is what additional or new burdens are created by the law

the organization is challenging. It must show that the disruption is real and

its response is warranted.” Id. (cleaned up). Organizations must demonstrate

that the challenged law’s effect “goes far beyond ‘business as usual’” through

evidence of a disruption in their operations or the likelihood of significant



3   Plaintiffs appealed this dismissal and it is pending in the Eleventh Circuit.

                                         6
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 8 of 29




changes to their activities. Id.

      In GALEO, for example, the plaintiff alleged it had standing because it

was forced to divert resources “from getting out the vote and voter education

to ‘reach out to and educate [limited English proficiency voters] about how to

navigate the mail voting process… as well as other aspects of the electoral

process.” GALEO, 2020 U.S. Dist. LEXIS 211736 at *17. But GALEO’s mission

included “organizing voter education, civic engagement, [and] voter

empowerment.” Id. The district court dismissed the case and found “there is no

indication that GALEO would in fact be diverting any resources away from the

core activities it already engages in by continuing to educate and inform Latino

voters.” Id. And allegations of ostensibly new or additional efforts were

“precisely of the same nature as those that GALEO engaged in before…” Id.

      The same is true here. Taking the allegations in the Complaint as true,

there is no “indication” that the alleged actions thus far undertaken—or those

they claim will be taken later—are different in nature from what Plaintiffs

already engaged in before SB 202. Plaintiffs AME Church, GAMVP, WWA,

Delta Sigma Theta Sorority, and LCF all share broadly similar missions, and

are all alleging they have standing because they are devoting time and

resources to “combat[ing] the suppressive effects of SB 202.” [Doc. 1, ¶¶ 26–

38]. But AME Church’s mission supports “civic participation among its

                                       7
       Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 9 of 29




members [as] a core aspect” of its work. Id. ¶ 27. They also host, “‘Get Out The

Vote’ (‘GOTV’) efforts to increase voter turnout.” Id. Likewise, GAMVP “holds

voter registration drives, civic engagement workshops,” among other voting-

centric activities. Id. at ¶ 30. “WWA runs a robust civic engagement program

that includes Voting and Civil Rights Awareness Trainings…” Id. at ¶ 32.

Delta Sigma Theta Sorority, Inc., alleges that “[c]ivic engagement has

remained a core tenet” of the organization since its inception over 100 years

ago. Id. at ¶ 34. Finally, LCF claims a core part of its mission is “the translation

of materials, civic engagement training, voter education materials regarding

absentee voting, early voting, and voting by drop box.” Id. at ¶ 37.

      Therefore, the allegations contained in the Complaint of new or added

efforts are “precisely of the same nature as those that [the organizational

Plaintiffs] engaged in before . . .” GALEO, 2020 U.S. Dist. LEXIS 211736 at

*17. While Plaintiffs are obviously not fans of SB 202, any alleged efforts they

plan to make are, by their own description, in line with the kinds of efforts they

engage in every day. And, for that reason, although Plaintiffs allege they are

spending resources as a result of SB 202, they are not diverting resources for

purposes of standing. As a result, their Complaint should be dismissed.

            2.     Associational standing.

      Plaintiff Delta Sigma Theta also alleges that it has members whose right

                                         8
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 10 of 29




to vote will be burdened by SB 202.4 [Doc. 1, ¶ 36]. To the extent it makes this

allegation to establish associational standing, it fails. To establish

associational standing, the Supreme Court has held that—at a minimum—

“plaintiff-organizations [must] make specific allegations establishing that at

least one identified member [has] suffered or [will] suffer harm.” Summers v.

Earth Island Institute, 555 U.S. 488, 498 (2009) (emphasis added); Republican

Party v. SEC, 888 F.3d 1198, 1203-05 (11th Cir. 2018) (overturning past

precedent allowing associational standing to be proved without identifying

specific members who will be harmed). Delta Sigma Theta has not done so.

       In addition, any potential injury faced by its members is too speculative

to support standing here because any injury is not concrete and particularized.

See Tsao v. Captiva MVP Rest. Partners, LLC., 986 F.3d 1332, 1339 (11th Cir.

2021); Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 931 (11th Cir. 2020)

(en banc). Any injury to a member is based solely on a “highly attenuated chain

of possibilities,” Clapper, 568 U.S. at 410, and cannot establish standing on an

associational basis because the members do not have standing to sue in their

own right. United Food & Commer. Workers Union Local 751 v. Brown Grp.,



4 While AME Church alleges it has members whose right to vote will be
burdened, [Doc. 1, ¶ 28], it earlier only alleged that it has member churches,
not individuals, so associational standing is not available. Id. at ¶¶ 26-27.

                                       9
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 11 of 29




517 U.S. 544, 553, 116 S. Ct. 1529, 1534 (1996); Wood, 981 F.3d at 1314 (no

concrete injury to individual voter); Bognet v. Sec’y Pa., 980 F.3d 336, 356 (3d

Cir. 2020) (same). For this reason, dismissal is also required.

      B.    Plaintiffs challenge processes that are neither traceable to
            nor redressable by State Defendants.

      Even if this Court found Plaintiffs have diverted resources sufficient to

establish an injury, many of Plaintiffs’ claims should be dismissed anyway

because they cannot establish that the alleged injuries are traceable to State

Defendants. To satisfy the causation requirement of standing, a plaintiff's

injury must be “fairly traceable to the challenged action of the defendant, and

not the result of the independent action of some third party not before the

court.” Lujan, 504 U.S. at 560. For example, Plaintiffs challenge language in

SB 202 that “codifies the right to bring unlimited challenges” to voters’

registration status. [Doc. 1, ¶ 216]. But such challenges are brought and heard

at the county level. See, e.g. O.C.G.A. § 21-2-229, et seq. As a result, the

Governor, the Secretary of State, and the State Election Board have no

discretion under the law to alter or amend such processes. And a ruling from

this Court instructing them to do so will not change that fact, because “it must

be the effect of the court's judgment on the defendant—not an absent third

party—that redresses the plaintiff's injury.” Lewis v. Governor of Ala., 944 F.3d



                                       10
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 12 of 29




1287, 1301 (11th Cir. 2019) (en banc) (cleaned up and emphasis in original).

Similarly, Plaintiffs’ claims relating to the “rejection rate of absentee ballots”

and alleged “long lines” at polling places are outside the scope of State

Defendants’ authority and, thus, this Court’s capacity to redress here. See Ga.

Repub. Party, Inc. v. Ga. Sec’y of State, No. 20-14741-RR, 2020 U.S. App.

LEXIS 39969, at *6 (11th Cir. Dec. 20, 2020); Anderson v. Raffensperger, No.

1:20-cv-03263, 2020 U.S. Dist. LEXIS 188677, at *61 (N.D. Ga. Oct. 13, 2020).

II.   Plaintiffs fail to state a claim on which relief can be granted.

      Plaintiffs’ claims must also be dismissed on the merits.

      A.    Relevant legal standards.

            1.    Section 2 of the Voting Rights Act (Count I)

      Section 2 of the Voting Rights Act prohibits jurisdictions from

“impos[ing] or appl[ying]” any “voting qualification or prerequisite to voting or

standard, practice, or procedure . . . which results in a denial or abridgement

of the right of any citizen of the United States to vote on account of race or

color[.]” 52 U.S.C. § 10301(a). “This analysis turns on whether, based on the

totality of the circumstances, the challenged law violates Section 2(a) because

it deprives minority voters of an equal opportunity to participate in the

electoral process and to elect representatives of their choice.” Greater

Birmingham Min. v. Sec’y of Ala., 992 F.3d 1299, 1329 (11th Cir. 2021)

                                       11
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 13 of 29




(emphasis in original). To make out a valid vote-denial5 claim, the Eleventh

Circuit requires (1) proof of disparate impact (a law results in a denial or

abridgement) and (2) that the disparate impact is caused by racial bias. Id.; see

also Northeast Ohio Coal. for the Homeless v. Husted, 837 F.3d 612, 626-27 (6th

Cir. 2016); Dem. Nat’l Comm. v. Hobbs, 948 F.3d 989, 1012 (9th Cir. 2020);

Veasey, 830 F.3d at 243-245; League of Women Voters, 769 F.3d at 240.

            2.    Intentional racial discrimination (Counts II and III).

      Plaintiffs bring two intentional-discrimination counts: under the Equal

Protection Clause of the Fourteenth Amendment and under the Fifteenth

Amendment. [Doc. 1, ¶¶ 248-253]. Plaintiffs must allege first that “the State’s

decision or act had a discriminatory purpose and effect. . . . If Plaintiffs are

unable to establish both intent and effect, their constitutional claims fail.”

Greater Birmingham Min., 992 F.3d at 1321 (cleaned up and emphasis in

original). Only if Plaintiffs establish that the State’s act had a discriminatory

intent or effect does “the burden shift[] to the law’s defenders to demonstrate

that the law would have been enacted without this [racial-discrimination]

factor.” Id. quoting Hunter v. Underwood, 471 U.S. 222, 228 (1985); see also


5 Unlike vote-dilution claims that challenge district boundaries, vote-denial
claims challenge specific election practices. League of Women Voters of N.C. v.
North Carolina, 769 F.3d 224, 239 (4th Cir. 2014); Veasey v. Abbott, 830 F.3d
216, 244 (5th Cir. 2016).

                                       12
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 14 of 29




Johnson v. Governor of Fla., 405 F.3d 1214, 1222 (11th Cir. 2005). Courts use

the multi-factor6 approach of Village of Arlington Heights v. Metro. Hous. Dev.

Corp., 429 U.S. 252, 266 (1977), to assess intent and effect.

            3.    Fundamental right to vote (Count IV).

      Plaintiffs challenge seven regulations as facially unconstitutional. But

facial challenges to election practices are disfavored because “the proper

[judicial] remedy—even assuming [the law imposes] an unjustified burden on

some voters—[is not] to invalidate the entire statute. Crawford v. Marion Cty.

Election Bd., 553 U.S. 181, 203 (2008) (controlling opinion) (cleaned up). Such

challenges “must fail where the statute has a plainly legitimate sweep.”

Washington State Grange v. Washington State Republican Party, 552 U.S. 442,

449 (2008). “Regulations imposing severe burdens on the plaintiffs’ rights must

be narrowly tailored and advance a compelling state interest. Lesser burdens,

however, trigger less exacting review, and a state’s ‘important regulatory

interests’ will usually be enough to justify ‘reasonable nondiscriminatory


6 The Eleventh Circuit summarized these factors as “(1) the impact of the
challenged law; (2) the historical background; (3) the specific sequence of
events leading up to its passage; (4) procedural and substantive departures;
and (5) the contemporary statements and actions of key legislators. And,
because these factors are not exhaustive, the list has been supplemented: (6)
the foreseeability of the disparate impact; (7) knowledge of that impact, and (8)
the availability of less discriminatory alternatives.” Greater Birmingham Min.,
992 F.3d at 1322.

                                       13
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 15 of 29




restrictions.’” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358

(1997) (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992); see also Anderson

v. Celebrezze, 460 U.S. 780, 789 (1983). Although there is no “litmus test,”

courts distinguish severe burdens from non-severe ones, and ordinary burdens

such as photo identification laws that “aris[e] from life’s vagaries,” and thus

fall into the latter category. Crawford, 553 U.S. at 191, 197-98 (controlling

opinion). Significantly, lesser burdens impose no burden of proof or evidentiary

showing on states. Common Cause/Ga. v. Billups, 554 F.3d 1340, 1353 (11th

Cir. 2009), see also Munro, 479 U.S. at 195.

            4.    Freedom of speech/expression (Count V).

      Plaintiffs bring their challenge to the prohibition against providing

things of value to voters in line as a violation of the First Amendment’s

protections for “core political speech.” [Doc. 1, ¶ 261]. But the prohibition they

challenge only applies in a specific location, meaning the First Amendment

claim must be evaluated based on the forum. Minn. Voters All. v. Mansky, 138

S. Ct. 1876, 1885 (2018); Int’l Soc. for Krishna Consciousness, Inc. v. Lee, 505

U. S. 672, 678 (1992). On Election Day, a precinct is “a government-controlled

property set aside for the sole purpose of voting.” Mansky, 138 S. Ct. at 1886.

As a result, the “nonpublic forum standard” applies and the sole question is

whether the provisions of SB 202 related to food and drink in line are

                                       14
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 16 of 29




“‘reasonable in light of the purpose served by the forum’: voting.” Id. (quoting

Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U. S. 788, 806 (1985)).

Further, there is “no requirement of narrow tailoring in a nonpublic forum.”

Id. at 1888.

      B.       Application to particular challenged practices.

      Georgia’s compelling interests in enacting SB 202 include: (1) “deterring

and detecting voter fraud”; (2) “participating in a nationwide effort to improve

. . . election procedures”; (3) “safeguarding voter confidence”; (4) “conducting

an efficient election”; and (5) “maintaining order.” New Ga. Project, 976 F.3d

at 1282; Greater Birmingham Min., 992 F.3d at 1319. In light of those

interests, each of Plaintiffs’ challenges fails as a matter of law.

               1.   Prohibition on mobile voting.

      Plaintiffs begin with an attack on the limitations placed on mobile-voting

locations, which were utilized by one county for the first time in the 2020

elections to mitigate the effects of the COVID-19 pandemic. [Doc. 1, ¶¶ 174-

176]. SB 202 specifically allows mobile voting units when needed in emergency

situations, Ex. A at 31:774-778, but the limitations are consistent with other

provisions that require specific advance notice of the location of a precinct, not

an ever-shifting bus traveling around the county. Ex. A at 30:741-757 (posted

notice of precinct change), 60:1525-1535 (notice of early-voting location). Other

                                        15
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 17 of 29




than a conclusory allegation that limiting mobile units will “unduly and

especially burden[] voters of color,” apparently relying on the demographic

makeup of Fulton County, [Doc. 1, ¶ 204], Plaintiffs do not identify any

disparate impact or burden imposed by limiting an optional system used in an

unusual election by one county. Plaintiffs fail to connect this claimed disparate

impact of this particular provision of SB 202 with a “denial or abridgement of

the right to vote on account of race.” Greater Birmingham Min., 992 F.3d at

1329. Without meeting this causal requirement, Plaintiffs have failed to state

a claim under Section 2.

      Further,   the   state’s   regulatory   interests   in   orderly   election

administration, uniformity, precinct predictability, and voter confidence justify

any slight burden on the right to vote by limitations placed on removing an

option one county used on one election, eliminating Plaintiffs’ fundamental-

right-to-vote claim. Common Cause, 554 F.3d at 1354; Gwinnett Cty. NAACP

v. Gwinnett Cty. Bd. of Registration & Elections, 446 F. Supp. 3d 1111, 1124

(N.D. Ga. 2020). Plaintiffs apparently do not challenge this provision as

intentionally discriminatory or as a violation of the First Amendment.

            2.    Identification requirements for requesting absentee ballots.

      Plaintiffs take issue with the use of an identification number for




                                       16
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 18 of 29




absentee ballot applications.7 [Doc. 1, ¶¶ 177-181, 244]. The General Assembly

explained that the prior signature-matching process was subjective and

challenged by both Democratic and Republican groups. Ex. A at 4:73-75. The

SB 202 process is objective and includes safeguards for voters who lack

identification. Ex. A at 38:949-39:956; 51:1297-52:1305. Plaintiffs allege that

there is a disproportionate impact on minority voters, [Doc. 1, ¶¶ 206-210], but

the Eleventh Circuit and Supreme Court have already determined there is no

unconstitutional burden on the right to vote by requiring photo identification.

Crawford, 553 U.S. at 181; Greater Birmingham Min., 992 F.3d at 1320. Thus,

even if there is a slight burden, it is more than justified by the state’s

regulatory interests. SB 202’s verification requirement closely matches the

voter-identification requirements of federal law when registering to vote by

mail, which Plaintiffs do not challenge. See 52 U.S.C.S. § 21083(b)(2).

      Plaintiffs also do not allege that this purported disparate impact, [Doc.

1, ¶¶ 206-210], will cause “the denial or abridgement of the right to vote on

account of race.” Greater Birmingham Min., 992 F.3d at 1329. Without meeting

this causal requirement, Plaintiffs have failed to state a claim under Section


7 Also, at least six other states utilize identification with absentee-ballot
applications or ballots. See Code of Ala. § 17-9-30(b); A.C.A. § 7-5-412(a)(2)(B)
(Arkansas); K.S.A. § 25-1122(c) (Kansas); Minn. Stat. Ann. § 203B.07(3); Ohio
Rev. Code Ann. § 3509.03(B), .04(B); Wis. Stat. § 6.87(1).

                                       17
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 19 of 29




2. Plaintiffs apparently do not challenge this provision as intentionally

discriminatory or as a violation of the First Amendment.

            3.    Identification requirements for casting absentee ballots.

      Plaintiffs make the same complaints about the requirement of using

identification for the return of absentee ballots. [Doc. 1, ¶¶ 182-185, 244]. Like

the allegations for absentee-ballot applications, Plaintiffs’ allegations do not

support an “unjustified leap from the disparate inconveniences that voters face

when voting to the denial or abridgement of the right to vote” for purposes of a

Section 2 claim. Greater Birmingham Min., 992 F.3d at 1330 (cleaned up).

Plaintiffs have also not alleged any burden on the right to vote that is not

justified by the state’s regulatory interests, Crawford, 553 U.S. at 181, and do

not appear to be challenging this provision as intentionally discriminatory or

a violation of the First Amendment.

            4.    Parameters on the use of drop boxes.

      Plaintiffs also challenge “restrictions” on outdoor drop boxes, [Doc. 1, ¶¶

186-193, 244]—a voting method that did not exist in Georgia law prior to SB

202 and was only optional in 2020 under an emergency rule designed as a

temporary public-health measure due to the risks—known and unknown—

posed by COVID-19. Ex. A at 5:113-118; Ga. Comp. R. & Regs. r. 183-1-14-0.8-

.14; 183-1-14-0.10-.16; 183-1-14-.08-.14; see also O.C.G.A. § 50-13-4(b). SB 202

                                       18
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 20 of 29




requires8 every county to have at least one drop box and allows them to be

moved outside during emergencies. Ex. A at 47:1172-1174, 1188-1191. The sole

race-related claim (apart from a conclusory introductory statement) is that

Black voters will be deterred because of the in-person surveillance

requirements for boxes.9 [Doc. 1, ¶¶ 213, 214]. But there is no right to vote in

any particular manner, Burdick, 504 U.S. at 433, and the elimination10 of some

pieces of voting access, while retaining others, is a minimal burden at best,

Ohio Democratic Party v. Husted, 834 F.3d 620, 630 (6th Cir. 2016). And where

there are multiple options from which a voter can select, the right to vote is not

implicated at all. See, e.g., New Ga. Project, 976 F.3d at 1281. In SB 202,

Georgia expanded the number of mandatory early-voting days, maintained no-

excuse absentee balloting, and required drop boxes in every county. Plaintiffs

fail to show that the State’s first-ever statutory authorization of drop boxes

places any burden whatsoever on the right to vote—the fact that SB 202

arguably may not be as expansive as a temporary emergency rule (which

expired before the 2022 election cycle will commence) is more than justified by


8 The emergency rules adopted by the State Election Board merely permitted a
county to establish drop boxes but did not require that they have one.
9 The emergency rules required continuous video surveillance of drop boxes.
10 Given the large number of locations to drop off mail, which is the primary

option for returning absentee ballots, O.C.G.A. § 21-2-385(a) (“personally mail
or personally deliver”), there is no elimination of any access in SB 202.

                                       19
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 21 of 29




the state’s regulatory interests. Common Cause, 554 F.3d at 1354; Gwinnett

Cty. NAACP, 446 F. Supp. 3d at 1124.

      The claim of intimidation may be the closest Plaintiffs get to alleging

that this claimed disparate impact from this provision of SB 202 “cause[s] the

denial or abridgement of the right to vote on account of race.” Greater

Birmingham Min., 992 F.3d at 1329. But they still have not adequately

pleaded this requirement and thus have failed to state a claim under Section

2. Plaintiffs apparently do not challenge this provision as intentionally

discriminatory or as a violation of the First Amendment.

            5.    Shortening runoff elections.

      Plaintiffs next challenge the shortening of the timeline for runoff

elections. [Doc. 1, ¶¶ 194, 244]. Again, there is nothing unusual about a four-

week runoff—this was already true for all runoffs in Georgia before a 2014

change to federal elections after a court decision,11 and state offices still

utilized a four-week runoff after that. O.C.G.A. § 21-2-501(a)(3) and (4) (2020).

SB 202 adopted a system similar to that used in Alabama, which uses ranked-

choice voting for overseas voters to hold runoffs on the same four-week



11 Extended runoffs were required for federal offices due to federal-law
requirements for overseas and military voters. See U.S. v. Georgia, 892 F.
Supp. 2d 1367, 1375 (N.D. Ga. 2012).

                                       20
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 22 of 29




timeline. See Code of Ala. §§ 17-13-8.1 (instant runoff voting ballots); 17-13-18

(runoff on fourth Tuesday after election). Plaintiffs’ only complaint about this

change is that it shortens the early-voting period, [Doc. 1, ¶ 221], but SB 202

leaves the current early-voting period for four-week runoffs in place—it just

provides for all runoffs to be held then. Additionally, there is no right to early

voting and any changes are only minimally burdensome. Ohio Democratic

Party, 834 F.3d at 631. As a result, the State’s interests in “easing the burden

on election officials and on electors,” Ex. A at 5:119-6:122, more than justify

the changes. See Green v. Mortham, 155 F.3d 1332, 1335 (11th Cir. 1998).

      Further, Plaintiffs make only a passing reference to this change having

any disparate impact on minority voters, [Doc. 1, ¶ 201], dooming any Section

2 claim. Greater Birmingham Min., 992 F.3d at 1329. Plaintiffs apparently do

not challenge this provision as intentionally discriminatory or as a violation of

the First Amendment.

            6.    Ban on giving anything of value inside the 150-foot zone.

      Plaintiffs spend a large portion of their Complaint focused on the

prohibition on third parties giving anything of value to voters in line. [Doc. 1,

¶¶ 195-197]. The General Assembly explained that “many groups” approached

voters in line during the 2020 elections and clarified the rules around

electioneering within 150 feet of a polling place because of the importance of

                                       21
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 23 of 29




“[p]rotecting electors from improper interference, political pressure, or

intimidation while waiting in line to vote.” Ex. A at 6:126-129. Otherwise,

offering or approaching voters with things of value almost certainly would be

or could be seen as a pretext (or worse) for buying votes or conducting unlawful

electioneering.12 This is not unusual among states—New York has a similar

prohibition on providing food or drink to voters, NY CLS Elec § 17-140, and the

Supreme Court has recognized that campaign speech can be restricted near

polling locations and precincts. Mansky, 138 S. Ct. at 1886; Burson v. Freeman,

504 U.S. 191, 193-94 (1992). The important regulatory interests of the state

more than justify the minimal burden of a voter not being approached in line

with an offer of food from a third party.13 Common Cause, 554 F.3d at 1354;

Gwinnett Cty. NAACP, 446 F. Supp. 3d at 1124.

      The sole allegation of a disparate racial impact related to this provision

is that voters of color tend to wait in longer lines. [Doc. 1, ¶¶ 223, 224-232].

But, as noted above, long lines are not an injury traceable to State Defendants.

Anderson, 2020 U.S. Dist. LEXIS 188677, at *64. Without this causal


12 Notably, Plaintiffs do not challenge the constitutionality of Georgia’s long-
standing bans on electioneering within 150 feet of the polling place or on
candidates not being present within 150 feet of a polling place except to vote.
13 Voters can still receive water from a cooler stationed within the 150-feet

buffer and SB 202 specifically requires election officials to make changes to
avoid long lines during in-person voting. Ex. A at 74:1887-1889; 29:721-734.

                                      22
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 24 of 29




connection, the Section 2 claim related to the restrictions on providing

something of value to voters in line evaporates. Greater Birmingham Min., 992

F.3d at 1329.

      Finally, the First Amendment claims fail as well. The sole question about

the nonpublic forum of a voting location is whether the General Assembly’s

goal of “[p]rotecting electors from improper interference, political pressure, or

intimidation while waiting in line to vote,” Ex. A at 6:126-129, is “‘reasonable

in light of the purpose served by the forum’: voting.” Mansky, 138 S. Ct. at 1886

(quoting Cornelius, 473 U.S. at 806). Given the broad protections and context

of the restriction, it is eminently reasonable—Plaintiffs can approach voters

and offer food and water anywhere outside 150 feet—and Georgia is not

required to find the most narrowly tailored solution. Id. at 1888. As a result,

Plaintiffs have failed to state a claim for relief under the First Amendment.

            7.     Parameters for casting out-of-precinct provisional ballots.

      Plaintiffs challenge the limitations placed on out-of-precinct ballots.

[Doc. 1, ¶¶ 198-200, 218-219]. But almost half of the States do not count a

provisional ballot cast out of precinct at all.14 Georgia legislators explained that



14Provisional Ballots, National Conference of State Legislatures (September
17,   2020)    available    at   https://www.ncsl.org/research/elections-and-
campaigns/provisional-ballots.aspx#partial

                                        23
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 25 of 29




voters who vote out of precinct “add to the burden on election officials and lines

for other electors because of the length of time it takes to process a provisional

ballot in a precinct” and that not voting in the proper precinct prevents voters

from voting “in all elections for which they are eligible,” Ex. A at 6:135-138.

The statutory provision also explicitly permits the counting of out-of-precinct

ballots for voters who cannot get to their home precinct before 7:00 P.M. Id. at

75:1914-1919. The sole allegation from Plaintiffs is that moving within the

county is more likely to lead to appearing at the wrong precinct, [Doc. 1, ¶

219]—but SB 202 expressly requires the voter to be directed to his or her

correct precinct if it is before 5:00 P.M. Ex. A at 74:1902-75:1907. Given

opportunities to vote ahead of Election Day and after 5:00 P.M. out of precinct

on Election Day, any burden is minimal at best and justified by the State’s

interests. Ohio Democratic Party, 834 F.3d at 630.

      Plaintiffs also do not allege that this claimed disparate impact from this

provision of SB 202 “caused the denial or abridgement of the right to vote on

account of race.” Greater Birmingham Min., 992 F.3d at 1329. Without meeting

this causal requirement, Plaintiffs have failed to state a claim under Section

2. Plaintiffs apparently do not challenge this provision as intentionally

discriminatory or as a violation of the First Amendment.




                                       24
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 26 of 29




            8.    Cumulative intentional racial discrimination.

      Finally, Plaintiffs throw in the claim that everything in SB 202 put

together is discriminatory. [Doc. 1, ¶ 201]. But, like the plaintiffs in Greater

Birmingham Min. whose proof was insufficient, even assuming everything in

the Complaint is true, they have not sufficiently alleged the factors in

Arlington Heights, 429 U.S. at 266. The alleged impacts are minimal at best,

the history relied on is far distant, the legislation went through normal

channels, and the legislature explained exactly what it was doing in the first

pages of the bill—and none of the statements by the legislature itself were

racially discriminatory. Compare [Doc. 1] and Ex. A, 4:69-7:148 with Greater

Birmingham Min., 992 F.3d at 1321-1328.

                               CONCLUSION

      SB 202 is a reasonable regulation of election processes—protecting the

foundation of democracy by ensuring safe and secure elections. Plaintiffs’

attack on the State’s constitutional power to regulate elections fails because

they lack standing to challenge SB 202, but even if they have alleged an injury,

there is no basis for their claims. The Court should dismiss this case.




                                      25
Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 27 of 29




Respectfully submitted this 10th day of May, 2021.

                             Christopher M. Carr
                             Attorney General
                             Georgia Bar No. 112505
                             Bryan K. Webb
                             Deputy Attorney General
                             Georgia Bar No. 743580
                             Russell D. Willard
                             Senior Assistant Attorney General
                             Georgia Bar No. 760280
                             Charlene McGowan
                             Assistant Attorney General
                             Georgia Bar No. 697316
                             State Law Department
                             40 Capitol Square, S.W.
                             Atlanta, Georgia 30334

                             /s/ Bryan P. Tyson
                             Bryan P. Tyson
                             Special Assistant Attorney General
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             Taylor English Duma LLP
                             1600 Parkwood Circle
                             Suite 200
                             Atlanta, GA 30339
                             Telephone: 678-336-7249

                             Gene C. Schaerr*
                             Erik Jaffe*
                             H. Christopher Bartolomucci*
                             SCHAERR | JAFFE LLP

                               26
Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 28 of 29




                             1717 K Street NW, Suite 900
                             Washington, DC 20006
                             Telephone: (202) 787-1060
                             Fax: (202) 776-0136
                             gschaerr@schaerr-jaffe.com
                             *Pro hac vice motions forthcoming

                             Counsel for State Defendants




                               27
      Case 1:21-cv-01284-JPB Document 74-1 Filed 05/10/21 Page 29 of 29




                    CERTIFICATE OF COMPLIANCE


      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing Brief in Support of State Defendants’ Motion to Dismiss has been

prepared in Century Schoolbook 13, a font and type selection approved by the

Court in L.R. 5.1(B).


                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                     28
